Citation Nr: 0620152	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The veteran had active military service from January 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the veteran claimed not only service 
connection for hearing loss but also "ringing in both ears" 
in a December 2000 statement.  The Board construes this to be 
a claim for service connection for tinnitus, which the RO has 
not adjudicated.  This claim is, therefore, referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  By decision dated in May 1990, the Board denied the 
veteran service connection for hearing loss, which decision 
is final.

2.  Some of the new evidence submitted in support of the 
veteran's claim for service connection for bilateral hearing 
loss is material.

3.  The evidence does not show that the veteran's current 
bilateral hearing loss is related to his military service.

4.  The evidence does not show that the veteran currently has 
a diagnosed psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

4.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the veteran's claim to reopen was filed 
prior to the enactment of VA's current notice requirements.  
Notice was provided to the veteran in October 2001, 
subsequent to the initial AOJ decision in December 2000.  For 
the veteran's claim for service connection for a psychiatric 
disorder, however, the October 2001 notice was issued prior 
to the initial AOJ decision, which was issued in November 
2001.  The veteran's claims were subsequently readjudicated 
in the Statements of the Case issued in January 2003.  

The notice provided to the veteran advised him of the first, 
second and third Pelegrini II notice elements as listed 
above.  It does not appear, however, that the veteran has 
been advised of the fourth Pelegrini II notice element.  
Although fully compliant notice was not provided prior to the 
initial AOJ adjudications, the Board finds that the veteran 
has not been prejudiced thereby.  The veteran was told it was 
his responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  He 
has been afforded every opportunity to submit evidence in 
support of his claims; and has in fact done so.  Moreover his 
claims were subsequently readjudicated after providing him 
with an opportunity to respond to the notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, the 
issuance of notice followed by readjudication of the claim 
can cure the defect in timing).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  In an October 2001 statement, the veteran 
indicated that he had no additional evidence to provide to VA 
in support of his claims.  Thus, the Board finds that the 
actions taken by VA to have cured the error in the timing of 
the notice.  

In addition, with regard to the veteran's claim to reopen for 
service connection for bilateral hearing loss, it is 
necessary for VA to further inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented in order 
to reopen their claim.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  As discussed below, the Board 
finds that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for bilateral hearing loss.  Thus, any defect in 
the October 2001 notice with respect to this additional 
notice requirement is harmless error, and the Board can 
proceed to the merits of his claim without prejudice to the 
veteran.

Finally, any defect in the notice given by failing to advise 
the veteran that a disability rating and effective date may 
be assigned if service connection is granted is harmless 
error.  As discussed below, the Board finds that service 
connection is not warranted for the veteran's claimed 
conditions.  Thus any questions with regard to any disability 
rating or effective date are moot.

The Board finds that the purposes behind the notice 
requirements have been satisfied.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and any defects in the notice 
given have been cured or are harmless error.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records were obtained with respect to the veteran's 
claimed disorders.  The veteran has not identified any 
private treatment related to his claimed disorders.  Social 
Security Administration records relating to the veteran's 
receipt of disability benefits have been obtained.  The 
veteran was notified in the rating decisions and Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has not identified 
any additional evidence, and in fact notified VA in October 
2001 that he had no additional evidence to submit.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
not afforded VA examinations on his claims.  As previously 
discussed, the veteran's claim for service connection for 
hearing loss is one to reopen a previously denial.  When a 
claim is one to reopen a finally decided claim, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  
Although, as discussed below, the Board finds that the 
veteran's claim is reopened due to new and material evidence, 
an examination is not necessary because there is no evidence 
that the veteran had bilateral hearing loss in service or 
that the veteran's current hearing loss is linked to his 
military service.  As for his claim for service connection 
for a psychiatric disorder, an examination is not necessary 
as the medical evidence fails to show that the veteran 
currently has a psychiatric disorder that may be related to 
his military service.  VA is only required to provide an 
examination if, based upon a review of the record, VA 
determines that an examination is necessary.  A medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4) (2005).  The 
Board finds that the there is sufficient competent medical 
evidence to decide these claims, and therefore medical 
examinations or opinions are not necessary with regard to the 
veteran's claims.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims.  

II.  Claim to Reopen for Service Connection for Bilateral 
Hearing Loss

In May 1990, the Board denied the veteran's claim for service 
connection for bilateral hearing loss.  The veteran did not 
appeal this claim, and the Chairman of the Board has not 
ordered reconsideration of this decision to date.  
Accordingly, it is final.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2005).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to May 1990 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  
 
Evidence received since May 1990 consists of VA treatment 
records and Social Security Administration (SSA) records.  
These records are new in that they were not of record at the 
time of the May 1990 Board's decision.  Some of these records 
are also material.  Specifically, some of the records, an 
August 1983 private medical report and a March 1999 VA 
audiological test report, show that the veteran currently has 
bilateral hearing loss.  This evidence is material because 
previously there was no evidence showing that the veteran 
currently had bilateral hearing loss.  Thus, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence shows that the veteran currently has bilateral 
hearing loss.  An August 1983 private doctor's report, which 
is part of the veteran's SSA records, indicates that the 
veteran had 30 percent hearing loss of whispered voice 
bilaterally.  The next record of a hearing loss is a March 
1999 VA audiological test report which diagnosed the veteran 
to have mild to severe bilateral sensorineural hearing loss, 
right greater than left.

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2005).  The veteran asserts that he was exposed 
to loud noises while in the military and this caused his 
bilateral hearing loss.  The veteran's DD214 shows that the 
veteran's last duty was in an anti-aircraft artillery 
battalion and his Military Occupational Specialty was an 
anti-aircraft artillery gun crewman.    

Although the veteran's DD214 shows that his service may be 
consistent with noise exposure, the preponderance of the 
evidence is against finding that the veteran's current 
hearing loss is related to any noise exposure in service.  
First, although service medical treatment records are not 
available as they appear to have been lost in the 1973 fire 
at the National Personnel Records Center, the veteran's 
separation examination is available and shows that the 
veteran had 15/15 whispered voice bilaterally.  Thus, the 
veteran had normal hearing at the time of his discharge from 
service.  Second the first medical evidence in the claims 
file of bilateral hearing loss is from August 1983 almost 26 
years after the veteran's discharge from service.  Thirdly, 
the veteran did not claim service connection for hearing loss 
until October 1988, which is more than 30 years after his 
discharge from active service, and the evidence shows that 
during those 30 years the veteran worked for 23 years as a 
machine operator for a screw manufacturer.  (See the August 
1983 medical report which is part of the SSA records.)  
Furthermore, another medical report in the SSA records dated 
in October 1991 indicates that the veteran reported that he 
has hearing loss due to his employment.  

Thus, the evidence shows that the veteran's current hearing 
loss was not incurred for many years after service, and only 
after working for 23 years as a screw machine operator.  The 
evidence fails to establish that the veteran's current 
hearing loss is related to any noise exposure he may have had 
during service.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt rule is not applicable.  
Service connection for bilateral hearing loss is not 
warranted, and the appeal must be denied.

III.  Service Connection for a Psychiatric Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Thus in order to be entitled to service connection, the 
medical evidence must first establish that the veteran 
currently has the disability for which he is claiming service 
connection.  In the present case, however, the medical 
evidence fails to show that the veteran has a current 
psychiatric disorder.  The veteran filed a claim for service 
connection for "nerves" and said that he has been treated 
by VA for this condition.  The only VA treatment record 
showing any possible psychiatric disorder is a record of 
inpatient treatment from September to October 1982 during 
which the veteran was hospitalized for evaluation of gradual 
weakness and numbness of his right arm.  The Hospital Summary 
shows that the veteran complained of hearing voices and 
ringing noises within his head and a feeling of insects 
crawling on his skin.  He was diagnosed to have auditory and 
visual hallucinations but no actual psychiatric disorder.  
The only other evidence consists of the veteran's reports in 
his application for SSA disability benefits that his nerves 
bother him in various situations.  A July 2001 VA treatment 
record shows that a depression screen was negative.  The 
current VA treatment records are otherwise silent for any 
complaints of or treatment for any type of psychiatric 
disorder.  

Thus, the preponderance of the evidence is against the 
veteran's claim because the medical evidence fails to 
establish that the veteran has a current psychiatric 
disorder.  The preponderance of the evidence being against 
the claim, the benefit of the doubt rule is not applicable, 
and the veteran's appeal must be denied.






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


